PER CURIAM:
Petitioners Sealand Terminals, Inc., and its bondholder, Utica Mutual Insurance Company (collectively “Sealand”), petition for review of the Decision and Order of the Benefits Review Board (“BRB”) dated April 8, 1993. The BRB granted relief to claimant-respondent Mario Gasparic, and denied relief to Sealand under section 8(f), 33 U.S.C. § 908(f), of the Longshore and Harbor Workers’ Compensation Act. We affirm.
On February 19, 1981, Gasparic sustained injuries while working as a longshoreman for Sealand. Gasparic applied for workers’ compensation benefits, claiming that his injuries left him totally and permanently disabled. In a proceeding before an Administrative Law Judge (“ALJ”), Sealand contested the permanency of Gasparic’s disability; Sealand maintained that Gasparic’s injuries caused only temporary aggravation of his pre-exist-ing arthritic back condition. Sealand also claimed section 8(f) relief, arguing that Gas-paric suffered from three pre-existing per*323manent partial disabilities, specifically, two bad knees and a bad back. The ALJ ruled in Gasparie’s favor, and denied section 8(f) relief to Sealand. The BRB affirmed the ALJ’s decision in its entirety.
1. Sealand argues that the ALJ’s decision was not supported by substantial evidence, and that the ALJ’s opinion failed to adequately address, and give proper weight to, evidence favorable to Sealand. In essence, Sealand complains that the ALJ credited Gasparic’s witnesses and evidence and rejected its own. However, we are not free to re-weigh the evidence or to make determinations of credibility. See F.H. McGraw & Co. v. Lowe, 145 F.2d 886, 887-88 (2d Cir.1944); see also Ingalls Shipbuilding, Inc. v. Director, OWCP, 991 F.2d 163, 165 (5th Cir.1993) (reviewing court “typically defer[s] to the ALJ’s credibility choices between witnesses and evidence”). The scope of our review is limited: “We will only consider whether the BRB made any errors of law and whether the ALJ’s findings of fact, in light of the entire record, are supported by substantial evidence.” Crawford v. Director, OWCP, 932 F.2d 152, 154 (2d Cir.1991). See O’Keeffe v. Smith, Hinchman & Grylls Assocs., Inc., 380 U.S. 359, 362, 85 S.Ct. 1012, 1014, 13 L.Ed.2d 895 (1965); Potenza v. United Terminals, Inc., 524 F.2d 1136, 1137 (2d Cir.1975). We have carefully reviewed the entire record and conclude that substantial evidence exists to support the ALJ’s findings.
2. Sealand also argues that the BRB erred when it denied Sealand section 8(f) relief. In section 8(f), Congress recognized that employers might be disinclined to hire and retain partially disabled workers for fear of major liability should a work injury aggravate the pre-existing disability. See Lawson v. Suwannee Fruit & S.S. Co., 336 U.S. 198, 202, 69 S.Ct. 503, 505, 93 L.Ed. 611 (1949). Accordingly, Section 8(f) limits an employer’s compensation liability to two years if an employee with a pre-existing permanent partial disability sustains a work-related injury that results in total, permanent disability. 33 U.S.C. § 908(f). After two years, compensation liability shifts to a special fund established under 33 U.S.C. § 944. “To obtain the benefit of section 8(f), an employer must show that (1) ‘the employee had a pre-exist-ing permanent partial disability,’ (2) ‘this disability was manifest to the employer prior to the subsequent injury,’ and (3) the ‘subsequent injury alone would not have caused the claimant’s total permanent disability.’ ” Director, OWCP v. General Dynamics Corp., 982 F.2d 790, 793 (2d Cir.1992) (quoting Director, OWCP v. Luccitelli, 964 F.2d 1303, 1305, 1306 (2d Cir.1992) (emphasis in Luccitelli )).
Sealand argues that Gasparic’s preexisting knee and back conditions satisfy section 8(f). We disagree. Sealand failed to demonstrate to the ALJ that the February 19 accident alone would not have caused his permanent disability. See Luccitelli, 964 F.2d at 1306. In addition, we agree with the BRB that Gasparic’s back condition was not “manifest” to Sealand prior to the accident. That Gasparic’s back, condition could have been discovered through the use of X-rays hardly renders the condition manifest to Sea-land. “Adopting a rule based on discoverability would virtually eliminate the purpose of the court’s long-standing and widely observed requirement that the preexisting disability contemplated under section 8(f) be ‘manifest.’ ” White v. Bath Iron Works Corp., 812 F.2d 33, 36 (1st Cir.1987).
3. Finally, we decline Sealand’s invitation to join the Sixth Circuit, see American Ship Building Co. v. Director, OWCP, 865 F.2d 727 (6th Cir.1989), in abandoning the section 8(f) requirement that the employee’s preexisting condition be “manifest” to the employer. The manifest requirement is supported by sound reasoning as well as an overwhelming weight of authority, see, e.g., Director, OWCP v. Berkstresser, 921 F.2d 306, 309-10 (D.C.Cir.1990); Eymard & Sons Shipyard v. Smith, 862 F.2d 1220, 1223 (5th Cir.1989); White, 812 F.2d at 35-36; Director, OWCP v. Cargill, Inc., 709 F.2d 616, 619 (9th Cir.1983) (en banc); Duluth, Missabe & Iron Range Ry. Co. v. United States Dep’t of Labor, 553 F.2d 1144, 1150-51 (8th Cir.1977); Atlantic & Gidf Stevedores, Inc. v. Director, OWCP, 542 F.2d 602, 609 (3d Cir.1976), and is consistent with Congressional intent to prevent discrimination against par*324tially disabled workers. See C & P Tel. Co. v. Director, OWCP, 564 F.2d 503, 514 n. 10 (D.C.Cir.1977). This case presents no compelling reason to question so well-settled a rule of law.
Affirmed.